Citation Nr: 1527416	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-34 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2013, the Veteran testified before a Decision Review Officer (DRO) sitting at the RO.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's right ear hearing loss was not present in service or until many years thereafter and is not related to service or to an incident of service origin.  


CONCLUSION OF LAW

Right ear hearing loss was not incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in January 2010 that informed him of his duty and the VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, identified post-service private and VA treatment records, and lay statements have been obtained.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  

The Veteran was provided with a VA audiological examination in October 2010.  The Board finds that the medical opinion evidence is adequate in order to evaluate the Veteran's hearing loss as the opinion is based on physical examination and review of the claims file, and contains clear conclusions connected to supporting data by reasoned medical explanations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran has been afforded a hearing before a DRO in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the DRO did not note the bases of the prior determination or the elements that were lacking to substantiate the service connection claim.  However, the DRO asked specific questions directed at identifying the timeline of symptoms and treatment and whether the Veteran met the criteria for service connection.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The DRO did not specifically seek to identify any pertinent evidence not currently associated with the claim.  This was not necessary, however, because the Veteran volunteered his treatment history, symptoms, and facilities where he received treatment.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

II.  Analysis

The Veteran contends that his current right ear hearing loss was caused by acoustic trauma in service.  The record shows that the Veteran was exposed to acoustic trauma in service and that he has hearing loss in his right ear for VA disability purposes under 38 C.F.R. § 3.385.  Thus, the decision turns on whether his current right ear hearing loss is related to service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

STRs show normal right hearing for VA purposes both in a February 1964 audiogram and in the Veteran's January 1968 separation audiogram.  The earliest objective evidence of hearing loss in the right ear is in the October 2010 VA examination audiogram.  However, VA regulations do not preclude service connection for hearing loss that first met VA's definition of disability after service, if evidence is received showing that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

At his October 2010 VA examination, the Veteran reported a history of a 1980 surgery on his right ear to remove an acoustic neuroma.  The VA examiner found "[n]o hearing on the right due to removal of right acoustic neuroma."  In an April 2012 VA audiology treatment record the right ear hearing was not tested "due to history of acoustic neuroma removal."  A private September 2013 audiological evaluation "revealed a total hearing loss on the right side due to [an] acoustic tumor which was removed in 1980."  The corresponding audiogram report noted the right ear had "no measurable hearing by AC or BC.  He [had an] 8th nerve tumor removed in 1980."

The VA examiner opined that the Veteran' right ear hearing loss is not caused by or a result of in-service noise exposure because the removal of the acoustic neuroma in 1980 caused total loss of hearing in that ear.  The Board finds that this medical opinion is probative as it contains a clear conclusion connected to supporting data by a reasoned medical explanation.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Stefl; Nieves-Rodriguez.  Moreover, it is supported by all the medical evidence of record.  Thus, the medical evidence of record is against a finding that the Veteran's right ear hearing loss is due to service, as it shows that the loss was caused instead by the 1980 surgery that occurred 12 years after service.  

While the Veteran has claimed that his right ear hearing loss is due to in-service noise exposure, he contends neither that his right ear hearing loss symptoms were recurrent since service, nor that the acoustic neuroma was related to service.  A mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to establish medical etiology or nexus.  Waters v. Shinseki, 601 F.3d 1274 (2010).  Here, the only nexus evidence in favor of the Veteran's claim is his own conclusory lay statement.

Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right ear hearing loss and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


